         CASE 0:19-cv-01222-JRT-HB Doc. 131 Filed 11/12/19 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 IN RE CATTLE ANTITRUST                        Case No. 19-cv-1222-JRT-HB
 LITIGATION

 This document relates to:

 ALL CASES



 KENNETH PETERSON, et al.                      Case No. 0:19-cv-01129-JRT-HB

                             Plaintiffs,

        v.

 JBS USA FOOD COMPANY
 HOLDINGS, TYSON FOODS, INC.,
 CARGILL, INC., and NATIONAL BEEF
 PACKING COMPANY,

                             Defendants.


       DEFENDANTS’ MOTION RELATED TO BRIEFING SCHEDULES

       Defendants respectfully move the Court to coordinate the motion-to-dismiss

briefing schedules in these two “related cases.” See Order of Direction to the Clerk of Court

for Reassignment of Related Cases, Case No. 19-cv-1222, ECF No. 6. The Amended

Consolidated Complaint in the Cattle Antitrust Litigation case and the Proposed Second

Amended Complaint in the Peterson case involve substantially similar claims and

allegations. Coordination of the briefing schedules in the two cases would allow the parties
         CASE 0:19-cv-01222-JRT-HB Doc. 131 Filed 11/12/19 Page 2 of 5




and Court to most efficiently address the arguments for and against dismissal of those

similar claims.

       This motion is supported by the Memorandum of Law in Support of Defendants’

Motion Related to Briefing Schedules and all of the files, records, and proceedings herein.

Date: November 12, 2019
        CASE 0:19-cv-01222-JRT-HB Doc. 131 Filed 11/12/19 Page 3 of 5




s/ Patrick E. Brookhouser, Jr.               s/ Jessica J. Nelson
Lewis A. Remele, Jr., Reg. No. 90724         Donald G. Heeman, Reg. No. 286023
Christopher R. Morris, Reg. No. 230613       Jessica J. Nelson, Reg. No. 347358
BASSFORD REMELE, PA                          Randi J. Winter, Reg. No. 391354
100 South 5th Street, Suite 1500             SPENCER FANE LLP
Minneapolis, MN 55402                        150 South Fifth Street, Suite 1900
(612) 333-3000                               Minneapolis, MN 55402
lremele@bassford.com                         Telephone: (612) 268-7000
cmorris@bassford.com                         dheeman@spencerfane.com
                                             jnelson@spencerfane.com
William F. Hargens                           rwinter@spencerfane.com
Mark F. Enenbach
Patrick E. Brookhouser, Jr.                  Stephen Neuwirth
Matthew G. Munro                             Sami H. Rashid
MCGRATH NORTH MULLIN &                       QUINN EMANUEL URQUHART &
KRATZ, PC LLO                                SULLIVAN LLP
First National Tower, Suite 3700             51 Madison Avenue, 22nd Floor
1601 Dodge Street                            New York, NY 10010
Omaha, NE 68102                              Telephone: (212) 849 7000
(402) 341-3070                               stephenneuwirth@quinnemanuel.com
whargens@mcgrathnorth.com                    samirashid@quinnemanuel.com
menenbach@mcgrathnorth.com                   Admitted Pro Hac Vice
pbrookhouser@mcgrathnorth.com
mmunro@mcgrathnorth.com                      Ethan Glass, Reg. No. 316490
Admitted Pro Hac Vice                        QUINN EMANUEL URQUHART &
                                             SULLIVAN LLP
Counsel for Defendants JBS USA Food          1300 I Street NW Suite 900
Company, JBS Packerland, Inc. and            Washington, D.C. 20005
Swift Beef Company, and Special              Telephone: (202) 538-8265
Appearance for Defendant JBS S.A., in        ethanglass@quinnemanuel.com
the Cattle Antitrust Litigation
                                             Counsel for Defendant JBS USA Food
                                             Company Holdings in the Peterson
                                             Action




                                         3
        CASE 0:19-cv-01222-JRT-HB Doc. 131 Filed 11/12/19 Page 4 of 5




s/ David P. Graham                        s/ Kathryn N. Hibbard
David P. Graham, Reg. No. 0185462         Kathryn N. Hibbard, Reg. No. 0387155
DYKEMA GOSSETT, PLLC                      X. Kevin Zhao, Reg. No. 0391302
4000 Wells Fargo Center                   GREENE ESPEL PLLP
90 South 7th Street                       222 South 9th Street, Suite 2200
Minneapolis, MN 55402                     Minneapolis, MN 55402
(612) 486-1521                            (612) 373-0830
dgraham@dykema.com                        khibbard@greeneespel.com
                                          kzhao@greeneespel.com
Jon B. Jacobs
Jeremy C. Keeney                          Mark W. Ryan
PERKINS COIE LLP                          Michael E. Lackey, Jr.
700 13th Street, NW, Suite 600            Nicole A. Saharsky
Washington, DC 20005                      MAYER BROWN LLP
(202) 654-1758                            1999 K Street, NW
jbjacobs@perkinscoie.com                  Washington, DC 20009
jkeeney@perkinscoie.com                   (202) 263-3338
Admitted Pro Hac Vice                     mryan@mayerbrown.com
                                          mlackey@mayerbrown.com
Susan E. Foster                           nsaharsky@mayerbrown.com
Ulrike B. Connelly                        Admitted Pro Hac Vice
PERKINS COIE LLP
1201 Third Avenue, Suite 4900             Counsel for Defendants Cargill,
Seattle, WA 98101-3099                    Incorporated and Cargill Meat Solutions
(206) 359-8846                            Corporation
sfoster@perkinscoie.com
uconnelly@perkinscoie.com
Admitted Pro Hac Vice

Counsel for Defendants Tyson Foods,
Inc. and Tyson Fresh Meats, Inc.




                                      4
        CASE 0:19-cv-01222-JRT-HB Doc. 131 Filed 11/12/19 Page 5 of 5




s/ Benjamin L. Ellison
Andrew M. Luger, Reg. No. 0189261
Benjamin L. Ellison, Reg. No. 0392777
JONES DAY
90 South Seventh Street, Suite 4950
Minneapolis, MN 55402
(612) 217-8862
aluger@jonesday.com
bellison@jonesday.com

Julia E. McEvoy
JONES DAY
51 Louisiana Avenue, N.W.
Washington, D.C. 20001-2113
(202) 879-3867
jmcevoy@jonesday.com
Admitted Pro Hac Vice

Paula W. Render
JONES DAY
77 West Wacker, Suite 3500
Chicago, Illinois 60601-1692
(312) 269-1555
prender@jonesday.com
Admitted Pro Hac Vice

Counsel for Defendant National Beef
Packing Company, LLC




                                        5
